Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 26, 2019

                                      No. 04-19-00137-CV

                                   Diane R. MENDEZ, et al.,
                                          Appellants

                                                v.

                                        Pablo GARCIA,
                                           Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2019CV02108
                        Honorable David J. Rodriguez, Judge Presiding

                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Rebeca C. Martinez, Justice
               Liza A. Rodriguez, Justice

        This is an appeal of a final judgment of a county court in an eviction suit. Appellant has
filed a motion requesting that we stay the judgment of eviction. This court is not, however,
authorized to stay the county court’s judgment pending this appeal under any circumstances
“unless, within 10 days of the signing of the judgment, the appellant file[d] a supersedeas bond
in an amount set by the county court.” See TEX. PROP. CODE ANN. § 24.007(a); see also TEX. R.
CIV. P. 510.13. Here, the record reflects that appellant did not appear and a default judgment of
eviction was taken. Because neither the record nor the appellant’s motion reflects that a
supersedeas bond was filed by appellant within ten (10) days of the judgment, we have no choice
but to DENY appellant’s motion to stay eviction.

                                                     _________________________________
                                                     Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2019.

                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court